Citation Nr: 0330217	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  01-04 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than November 15, 
1999, for a total disability rating based on individual 
unemployability (TDIU).  

[Other issues will be the subjects of a separate decision by 
the Board.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1971 
to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  


REMAND

The veteran asserts that he is entitled to TDIU benefits from 
the time he left service because he has been disabled since 
that time.  He reports that he tried working as a self-
employed computer service man but was not able to meet the 
physical demands due to his service-connected disabilities.  
He reports that his income was minimal.  He also reports that 
VA vocational rehabilitation training was unsuccessful.  

The veteran did file a claim immediately after completing his 
active service.  The Board "must review all issues which are 
reasonably raised from a liberal reading of the appellant's 
substantive appeal."  Myers v. Derwinski, 1 Vet. App. 127, 
130 (1991).  The Court has extended this principle "to 
include issues raised in all documents or oral testimony 
submitted prior to the [Board] decision."  EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  Solomon v. Brown, 6 Vet. App. 
396, 400 (1994).  Consequently, we must consider if the 
veteran was unemployable in the years immediately after he 
left service.  Additional evidence should be helpful in this 
regard.  

The claim is REMANDED to the RO for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran as to what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  The RO should obtain and associate the 
veteran's vocational rehabilitation folder 
with the claims folder.  

3.  The RO should ask the veteran to 
complete a wage statement for each year 
beginning with 1991 and continuing through 
1999.  An earnings statement from the 
Social Security Administration for these 
years would be helpful.

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


